UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7701 E. Gray Rd, Suite 104 Scottsdale, AZ 85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 15,317,323shares of Common Stock, $0.001 par value, as ofNovember 13, 2009. 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofSeptember 30, 2009and December 31, 2008 (unaudited) 3 Consolidated Statements of Operations for thethree months and nine monthsendedSeptember 30, 2009 and 2008 (unaudited) 4 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2007 toSeptember 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for nine months endedSeptember 30, 2009 and 2008 (unaudited) 6 Notes to Financial Statements (unaudited) 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 15 ITEM 4T. Controls and Procedures 15 PART II OTHER INFORMATION 16 ITEM 1. Legal Proceedings 16 ITEM 1A. Risk Factors 16 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. Submission of Matters to Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION Skye International, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (Restated) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable, net Inventory Prepaid Expenses Total Current Assets EQUIPMENT, NET OTHER ASSETS Patents , net Deposits 0 Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Notes Payable - Related Parties Current portion, Long term debt Accrued Interest Payable Warranty Accrual Total Current Liabilities LONG-TERM LIABILITIES Notes Payable Notes Payable - Related Parties Convertible Notes Payable, net - Related Parties Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001par value; Issued and outstanding 15,317,323 and 13,927,915 shares, respectively Common Stock Subscribed 0 ) Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these statements. 3 Skye International, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended , September 30 September 30 REVENUES Product Sales $ Other Income 0 58 Total Revenues Cost of Goods Sold Gross Profit EXPENSES Legal and Professional General and Administrative Research and Development Advertising and Marketing Depreciation Total Expenses Net (Loss) from Operations ) (321,582 ) ) (1,204,326 ) OTHER INCOME AND (EXPENSE) Gain on Extinguishment of Debt Interest Expense ) (55,626 ) ) (158,363 ) Total Other Income (Expense) Net Income (Loss) before Income Taxes ) ) ) Income Tax Expense - - - NET INCOME (LOSS) $ ) $ ) $ ) $ Basic and dilutedearnings (loss) per common share $ ) $ ) ) $ Weighted Average Number of Common Shares Outstanding Diluted Shares The accompanying notes are an integral part of these statements. 4 Skye International, Inc., and Subsidiaries CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) (unaudited) Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2007 $ ) $ ) Common stock issued for related party services 62 Common stock issued for consulting services Common stock issued for cash ) Common stock issued for related party debt ) Beneficial conversion feature - (Restated) Fair Value Options Granted- (Restated) Fractional shares cancelled in reverse stock split ) Net Loss- (Restated) ) ) Balance December 31, 2008- (Restated) Common stock issued for cash Common stock issued for consulting services Common stock issued for financing Common stock issued for related party services Common stock issued for legal services 23 Stock Options Granted Net Loss Balance September 30, 2009 $ $ 0 $ $ ) $ ) The accompanying notes are an integral part of these statements. 5 Skye international, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Operating Activities Net Income (Loss) $ ) $ Adjustments to reconcile Net Loss to Cash Used in Operating Activities Gain on Extinguishment of Debt ) ) Depreciation Expense Shares and options issued for services rendered Amortization of Discount on Notes Payable Financing Costs Changes in assets and liabilities: Inventory ) Accounts Receivable ) ) Prepaid Expense ) Patents/Deposits ) - - Accrued Interest Payable Accounts Payable and Accrued Expenses Net Cash (Used)in Operating Activities ) ) Investing Activities Payment of Patents ) ) Purchaseof Assets ) ) Net Cash (Used)in Investing Activities ) ) Financing Activities Proceeds from Common Stock Repayment of Notes Payable ) ) Proceeds from Notes Payable Net Cash Provided by Financing Activities Net Increase/(Decrease) in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Information: Cash Paid for: Income Taxes $ - $ - Interest Expense $ 0 $ Non Cash Financing Activities: Common Stock Issued for Debt $ - $ The accompanying notes are an integral part of these statements. 6 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements September 30, 2009 (unaudited) NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2009, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2008 financial statements.The results of operations for the periods ended September 30, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern.Historically, the Company has incurred significant annuallosses, which have resulted in an accumulated deficit of $16,558,761 at September 30, 2009and raises substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company increasing sales to the point it becomes profitable.The Company may need to raise additional capital for marketing to increase its sales. If the Company is unable to increase sales sufficiently or obtain adequate capital, it could be forced to cease operation.The accompanying financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. Management plans to increase sales by increasing its marketing program and to obtain additional capital from the private placement of shares of its common stock. However, management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. NOTE 3 - New Wholly Owned Subsidiary The Company organized and filed Articles of Incorporation in Arizona to create Tankless.com, Inc. as a wholly owned subsidiary to be responsible for the Company’s planned internet and direct marketing initiatives.The financial results of Tankless.com, Inc. are reported in these results on a consolidated basis.All intercompany transactions have been eliminiated. NOTE 4 - GAIN ON EXTINGUISHMENT OF DEBT During the nine months ended September 30, 2009, the Company settled litigation in connection with the Shareholder Derivative Lawsuit that resulted in a gain onextinguishment of debt in the amount of $75,000. NOTE 5- SIGNIFICANT EVENTS During the nine months ended September 30, 2009, the Company issued 720,000 shares of common stock to related parties for consulting services at $.25 per share, 127,100 shares of common stock at $.25 per share to officers as part of their employment agreements, 159,120 shares of common stock to related parties as an inducement to loan a total of $397,800 on a short term basis, 260,000 shares of common stock at $.25 per share and 100,000 shares of common stock at $.27 per share for cash, and 23,188 shares of common stock at $.80 per share for legal services. 7 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Condensed Financial Statements September 30, 2009 (unaudited) NOTE 6 - INVENTORY The Company contracts with several third parties to manufacture Fortis units, sub and final assemblies. Parts and material inventory is stated at the lower of cost (first-in, first-out) or net realizable value of $684,971 at September 30, 2009.Parts and materials purchased for development and testing are directly expensed to Research and Development.The inventory is comprised of $205,796 as WIP and $479,175 as Finished Goods. NOTE 7 - USE OF ESTIMATES The discussion and analysis of the Company's financial condition and results of operations are based upon the Company's consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires making estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from these estimates under different assumptions or conditions. Critical accounting policies are defined as those that entail significant judgments and estimates, and could potentially result in materially different results under different assumptions and conditions. NOTE 8 - RECENT ACCOUNTING PRONOUNCEMENTS In October2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”), 2009-13, Revenue Recognition (Topic 605): Multiple Deliverable Revenue Arrangements — A Consensus of the FASB Emerging Issues Task Force. This update provides application guidance on whether multiple deliverables exist, how the deliverables should be separated and how the consideration should be allocated to one or more units of accounting. This update establishes a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific or third-party evidence is available. We will be required to apply this guidance prospectively for revenue arrangements entered into or materially modified after January1, 2011; however, earlier application is permitted. We have not determined the impact that this update may have on our consolidated financial statements. In June2009, the FASB Accounting Standards Codification (“ASC”) issued ASC 105-10 Generally Accepted Accounting Principles - Overall (“ASC 105”). ASC 105 establishes the FASB ASC as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. The FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue ASUs. This standard reorganizes the thousands of GAAP pronouncements into roughly 90 accounting topics and displays them using a consistent structure. Also included is relevant SEC guidance organized using the same topical structure in separate sections. ASC 105 is effective for interim and annual periods ending after September15, 2009. We adopted ASC 105 in the third quarter of fiscal 2009. The adoption does not have an effect on our financial position or results of operations. However, because ASC 105 completely replaces existing standards, it will affect the way U.S. GAAP is referenced within the consolidated financial statements and accounting policies. In June 2009, the FASB issued guidance now codified as FASB ASC 810-10, Consolidation ("ASC 810"). ASC 810 amends tests for variable interest entities to determine whether a variable interest entity must be consolidated. ASC 810 requires an entity to perform an analysis to determine whether an entity's variable interest or interests give it a controlling financial interest in a variable interest entity. This guidance requires ongoing reassessments of whether an entity is the primary beneficiary of a variable interest entity and enhanced disclosures that provide more transparent information about an entity's involvement with a variable interest entity. We will be required to apply this guidance on January 1, 2010. We have not determined the impact that this guidance may have on our consolidated financial statements. In May2009, the FASB issued guidance now codified as FASB ASC 855-10, Subsequent Events, which provides guidance on the assessment of subsequent events.
